                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 21-00484JVS(ADSx)                                                Date     May 27, 2021

 Title             Bernadette Ranchigoda v Costco Wholesale Corporation, et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                  Not Present
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           [IN CHAMBERS] ORDER RE ORDER TO SHOW CAUSE



       On May 11, 2021 this Court issued an Order to Show Cause to plaintiff why this
matter should not be dismissed and/or sanctions imposed for lack of prosecution and/or
failure to participate in preparation of the Rule 26f Report. A response was due in
writing no later than the close of business on May 18, 2021. To date no response has
been filed.

      The Court orders counsel for plaintiff to appear in person at a hearing on June 14,
2021 at 10:00 a.m. to show cause why this case should not be dismissed and/or sanctions
imposed.




                                                                                                         :         0

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                           Page 1 of 1
